 Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 1 of 15 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  KIMBERLY DOMENICO,                                   Case No:

            Plaintiff,
                                                       COMPLAINT FOR VIOLATION OF
            v.                                         THE FEDERAL SECURITIES LAWS

   INSTRUCTURE, INC., JOSH COATES,                     JURY TRIAL DEMANDED
   DAN GOLDSMITH, STEVEN A.
   COLLINS, WILLIAM M. CONROY,
   ELLEN LEVY, KEVIN THOMPSON, and
   LLOYD G. WATERHOUSE,

             Defendants.


       Plaintiff Kimberly Domenico (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Instructure, Inc. (“Instructure” or the “Company”) and its

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)



                                                  1
 Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 2 of 15 PageID: 2




and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in

connection with the proposed acquisition (the “Proposed Transaction”) of Instructure by PIV

Purchaser, LLC (“Parent”) and PIV Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary

of Parent. Parent and Merger Sub are entities that are affiliated with Thoma Bravo, LLC (“Thoma

Bravo”), a private equity investment firm.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business in this District.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Instructure

common stock.

       7.      Defendant Instructure provides applications for learning, assessment, and

performance management through a software-as-a-service business model worldwide. According

to the Company, it conducts substantial business in New Jersey, including with Rowan University



                                                  2
    Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 3 of 15 PageID: 3




and Rutgers.1 The Company is incorporated in Delaware. The Company’s common stock trades

on the New York Stock Exchange under the ticker symbol, “INST.”

        8.     Defendant Josh Coates (“Coates”) is the Executive Chairman of the Board of the

Company.

        9.     Defendant Dan Goldsmith (“Goldsmith”) is Chief Executive Officer and a director

of the Company.

        10.    Defendant Steven A. Collins (“Collins”) is a director of the Company.

        11.    Defendant William M. Conroy (“Conroy”) is a director of the Company.

        12.    Defendant Ellen Levy (“Levy”) is a director of the Company.

        13.    Defendant Kevin Thompson (“Thompson”) is a director of the Company.

        14.    Defendant Lloyd G. Waterhouse (“Waterhouse”) is a director of the Company.

        15.    Defendants Coates, Goldsmith, Collins, Conroy, Levy, Thompson, and Waterhouse

are collectively referred to herein as the “Individual Defendants.”

        16.    Defendants Instructure and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

     A. Background of the Company and the Proposed Transaction

        17.    Instructure provides applications for learning, assessment and performance

management to enable organizations to develop, manage, and track academic and employee


1
   See “Instructure Reports Second Quarter 2019 Financial Results,” Jul. 29, 2019,
https://www.prnewswire.com/news-releases/instructure-reports-second-quarter-2019-financial-
results-300892456.html (“In Q2, we added many new customers . . . includ[ing] . . . Rowan
University, Global Learning and Partnerships, in New Jersey, [which] will expand its use of
Canvas with 50,000 additional learners.”); “Rutgers Selects Canvas as Official Learning
Management System,” Nov. 12, 2018, https://www.instructure.com/canvas/blog/rutgers-selects-
canvas-official-learning-management-system.

                                                3
  Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 4 of 15 PageID: 4




development.

       18.     Instructure’s products include Canvas (launched in February 2011), a learning

management platform for K-12 and higher education, as well as Bridge (launched in February

2015), an employee development and engagement platform. The Company’s applications

“enhance academic and corporate learning by providing a system of engagement for teachers and

learners, enabling frequent and open interactions, a streamlined workflow and the creation and

sharing of content with anytime, anywhere access to information.”

       19.     As of September 30, 2019, Instructure serves more than 4,000 customers, including

colleges, universities, K-12 school districts, and companies in more than 80 countries.

       20.     The Company has achieved continued growth. For 2018, 2017 and 2016, the

Company’s revenue was “$209.5 million, $161.0 million and $112.6 million, respectively,

representing year-over-year growth of 30% and 43%.” Even more, for the three months ended

September 30, 2019, the Company reported revenue of $68.3 million, “representing year-over-

year growth of 24%.”

       21.     On December 4, 2019, Instructure issued a press release announcing that it had

entered into a definitive agreement to be acquired by Thoma Bravo for $47.60 per share in cash.

The press release states, in pertinent part:

          Instructure Enters Into a Definitive Agreement to be Acquired by Thoma
                                            Bravo

       Instructure Stockholders to Receive $47.60 Per Share in Cash; Partnership will
       Accelerate Innovation and Investment in Long-Term Strategy

       NEWS PROVIDED BY
       Instructure
       Dec 04, 2019, 08:30 ET

       SALT LAKE CITY, Dec. 4, 2019 /PRNewswire/ -- Instructure (NYSE: INST)
       today announced that it has agreed to be acquired by Thoma Bravo, LLC, a leading

                                                4
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 5 of 15 PageID: 5




    private equity investment firm, in an all-cash transaction that values Instructure at
    an aggregate equity value of approximately $2 billion. As part of the terms of the
    agreement, Instructure stockholders will receive $47.60 in cash per share. The price
    per share represents an 18% premium to the Company’s 3-month volume-weighted
    average price as of October 27, 2019, the day prior to the Company’s third quarter
    earnings call at which it announced a strategic review for its Bridge business.

                                      *       *       *

    “Instructure's Canvas product is the gold standard for learning management systems
    in the global education market,” said Holden Spaht, a Managing Partner at Thoma
    Bravo. “We are excited to partner with Dan and the senior management team to
    support continued investment and innovation in the Company's market leading
    products and world class customer support.”

    Brian Jaffee, a Principal at Thoma Bravo added, “We’ve followed the impressive
    Instructure growth story for many years and believe Canvas is a highly unique
    vertical market SaaS leader with exciting scale and future growth potential. We
    look forward to building on the strong momentum in the business and accelerating
    growth and product investment both organically and through M&A.”

    The members of Instructure’s Board of Directors have unanimously approved the
    transaction and recommended that its stockholders approve the merger. A special
    meeting of Instructure’s stockholders will be held as soon as practicable following
    the filing of a definitive proxy statement with the U.S. Securities and Exchange
    Commission (“SEC”) and subsequent mailing to its stockholders. Instructure’s
    headquarters will remain in Salt Lake City, Utah, with regional offices across the
    United States and abroad. Closing of the transaction is subject to approval by
    Instructure stockholders and certain regulatory and antitrust authorities and the
    satisfaction of customary closing conditions. The transaction is expected to close
    in the first quarter of 2020 and is not subject to a financing condition. Upon
    completion of the acquisition, Instructure will become wholly-owned by Thoma
    Bravo.

    The agreement includes a 35-day “go-shop” period expiring on January 8, 2020,
    which permits Instructure’s Board of Directors and advisors to solicit alternative
    acquisition proposals from third parties. Instructure will have the right to terminate
    the merger agreement to enter into a superior proposal subject to the terms and
    conditions of the merger agreement. There can be no assurance that this “go-shop”
    will result in a superior proposal, and Instructure does not intend to disclose
    developments with respect to the solicitation process unless and until it determines
    such disclosure is appropriate or is otherwise required.

    J.P. Morgan Securities LLC is serving as the exclusive financial advisor to
    Instructure and Cooley LLP is serving as its legal advisor. Kirkland & Ellis is
    serving as legal advisor to Thoma Bravo.

                                             5
    Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 6 of 15 PageID: 6




        22.      On January 7, 2020, Defendants caused to be filed with the SEC a Schedule 14A

Definitive Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the Securities

Exchange Act of 1934 in connection with the Proposed Transaction, which amended the proxy

statement that the Company filed with the SEC on January 2, 2020.

        23.      According to a January 9, 2020 article on Bloomberg.com, Instructure investors

“representing a third of the common shares in the education software company are likely to vote

against the [Proposed Transaction] . . . over concerns about the sale process and price of the

transaction.”2

     B. The Proxy Statement Contains Materially False and Misleading Statements and
        Omissions

        24.      The Proxy Statement, which recommends that Instructure shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) Instructure’s financial projections; (ii) the financial analyses performed by Instructure’s

financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”), in connection with its fairness

opinion; and (iii) potential conflicts of interest involving Company insiders.

        25.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;

(ii) Recommendation of the Board of Directors and Reasons for the Merger; (iii) Opinion of J.P.

Morgan Securities LLC; and (iv) Management Projections.

        26.      The shareholder vote on the Proposed Transaction is currently set for February 13,

2020. Unless and until the material misstatements and omissions (referenced below) are remedied,




2
 See Scott Deveau and Gillian Tan, Instructure Deal Faces Revolt from Third of Investors,
BLOOMBERG.COM, Jan. 9, 2020, https://www.bloomberg.com/news/articles/2020-01-
09/instructure-faces-revolt-from-a-third-of-investors-over-takeover.

                                                 6
 Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 7 of 15 PageID: 7




Instructure shareholders will be forced to make a voting decision on the Proposed Transaction

without full disclosure of all material information. In the event the Proposed Transaction is

consummated, Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Instructure’s Financial Projections

       27.      The Proxy Statement omits material information concerning Instructure’s financial

projections.

       28.      The Proxy Statement provides “a summary of certain previously nonpublic,

unaudited prospective financial information prepared by [Instructure] management for the

calendar years 2019-2033[.]” The Proxy Statement provides tables presenting: (1) “Management

Projections in the 35% long-term EBITDA margin case”; and (2) “Management Projections in the

40% long-term EBITDA margin case” (collectively, the “Projections”).

       29.      The Proxy Statement, however, fails to disclose the following concerning the

Projections: (1) all line items used to calculate (i) Adjusted EBITDA, and (ii) Unlevered Free Cash

Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       30.      When a company discloses non-GAAP financial metrics in a Proxy Statement that

was relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by

schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd




                                                7
    Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 8 of 15 PageID: 8




out” more reliable GAAP information.3

        31.    The disclosure of Instructure’s projected financial information is material because

it would provide Instructure shareholders with a basis to project the future financial performance

of Instructure and would allow shareholders to better understand the financial analyses performed

by the Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by the Company and its financial advisor, the Company’s

shareholders are unable to determine how much weight, if any, to place on the Company’s financial

advisor’s fairness opinion in determining whether to vote for or against the Proposed Transaction.

        32.    Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Projections, Defendants must

provide a reconciliation table of the aforementioned non-GAAP metrics to their most comparable

GAAP metrics. Defendants must also disclose the line item projections that were used to calculate

these non-GAAP metrics. Such projections are necessary to make the non-GAAP projections

included in the Proxy Statement not misleading.

        33.    The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Instructure shareholders.




3
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Jan. 23, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
  Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 9 of 15 PageID: 9




              2. Material Omissions Concerning J.P. Morgan’s Financial Analyses

        34.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning the analyses performed by J.P. Morgan.

        35.      With respect to J.P. Morgan’s “Public Trading Multiples” analysis, the Proxy

Statement fails to disclose the objective selection criteria and inputs and assumptions for each of

the companies selected by J.P. Morgan in its analysis.

        36.      With respect to J.P. Morgan’s “Selected Transaction Analysis,” the Proxy

Statement fails to disclose the objective selection criteria and inputs and assumptions for each of

the selected transactions and the value of each transaction.

        37.      The Proxy Statement fails to disclose the following concerning J.P. Morgan’s

“Discounted Cash Flow Analysis”: (1) all line items used to calculate the unlevered free cash flows

that Instructure is expected to generate during fiscal years 2020 through 2033 and fourth quarter

2019; (2) the range of terminal asset values of Instructure at the end of fiscal year 2033; and (3)

the individual inputs and assumptions underlying the (i) perpetual growth rate ranging from 2.5%

to 3.5%, and (ii) range of discount rates from 9.50% to 11.50%.

        38.      With respect to J.P. Morgan’s analysis of equity research analyst price targets for

Instructure common stock, the Proxy Statement fails to disclose the following: (1) the individual

price targets for Instructure observed by J.P. Morgan in its analysis; and (2) the sources of those

price targets.

        39.      The valuation methods, underlying assumptions, and key inputs used by

J.P. Morgan in rendering its purported fairness opinion must be fairly disclosed to Instructure

shareholders. The description of J.P. Morgan’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described



                                                 9
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 10 of 15 PageID: 10




above, Instructure shareholders are unable to fully understand J.P. Morgan’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to Instructure

shareholders.

   3. Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       40.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Company insiders.

       41.      The Proxy Statement provides that, on November 1, 2019, the Board held a meeting

with members of Instructure senior management and representatives of J.P. Morgan, during which

time the Board discussed recent changes to its stock-based compensation policies. The Proxy

Statement provides, in relevant part:

       On November 1, 2019, the Board of Directors held a meeting with members of
       Instructure senior management and representatives of J.P. Morgan. . . . Following
       this discussion, the Board of Directors discussed with Instructure senior
       management aspects of the long-term financial plan and projections prepared by
       Instructure management, including the fact that such projections would . . . include
       an increase in operating expenses starting in January 2020 attributable to
       Instructure’s recent modifications of its stock-based compensation policies that
       would increase the proportion of base compensation that would be paid in the form
       of cash and reduce the dilutive effect of further stock grants[.]

       42.      The Proxy Statement, however, fails to disclose the details of all discussions

between the Company’s officers and directors concerning modifications to the Company’s stock-

based compensation policies, including the parties to such communications, when they occurred,

and the specific content discussed/communicated. Notably, on January 25, 2019, around two

weeks after Sponsor A expressed an interest in acquiring Instructure for between $53 to $55 per

share, Instructure disclosed in an SEC filing a new policy for rewarding the company’s executive



                                               10
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 11 of 15 PageID: 11




officers, turning their cash bonuses for 2018 into restricted stock units with a 25% higher value,

and discontinuing the annual cash bonus program through fiscal year 2022 for multi-year restricted

stock unit grants.4

       43.     Moreover, at a meeting held by the Board on December 3, 2019, the Board

discussed “the possibility of establishing a small bonus pool for the purpose of recognizing the

efforts of certain employees of [the] Instructure team with respect to the Merger[.]” The Proxy

Statement fails to disclose, however, the: (i) identities of those team members the Board considered

for the bonus pool; (ii) the dollar value of the bonus pool; and (iii) whether and to what extent the

establishment of a bonus pool was first discussed and/or implemented by Board members.

       44.     Further, the December 4, 2019 press release announcing the Proposed Transaction

provides that “[t]he Instructure management team, led by CEO Dan Goldsmith, will continue to

lead the Company in their current roles.”

       45.     The Proxy Statement, however, fails to disclose the specific details of all

employment-related and compensation-related discussions and negotiations concerning the

Company’s officers and directors, including the parties to such communications, when they

occurred, and the specific content discussed/communicated.

       46.     Any communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to shareholders. This information is

necessary for shareholders to understand potential conflicts of interest of management and the


4
 Further, Bloomberg reported that “[t]hree top executives at Instructure Inc. . . . Chief Executive
Officer Dan Goldsmith, Chief Financial Officer Steven Kaminsky and General Counsel Matthew
Kaminer . . . may reap more than $25 million from stock awards granted shortly after a potential
buyer privately approached the educational software maker early this year.” Gillian Tan,
Instructure Set Up $25 Million Stock Payoff for Bosses Amid Sale, BLOOMBERG, Dec. 31, 2019,
https://www.bloomberg.com/news/articles/2019-12-31/instructure-set-up-25-million-stock-
payoff-for-bosses-amid-sale.

                                                11
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 12 of 15 PageID: 12




Board. Such information may illuminate the motivations that would prevent fiduciaries from acting

solely in the best interests of the Company’s shareholders.

        47.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Instructure shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        48.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        49.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        50.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

        51.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

        52.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

                                                 12
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 13 of 15 PageID: 13




Act and Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       54.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       55.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power



                                                13
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 14 of 15 PageID: 14




to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with and/or had

unlimited access to copies of the Proxy Statement and had the ability to prevent the issuance of

the statements or to cause the statements to be corrected. The Proxy Statement at issue contains

the recommendation of certain Individual Defendants to approve the Proposed Transaction. Thus,

the Individual Defendants were directly involved in the making of the Proxy Statement.

       58.     In addition, as the Proxy Statement sets forth at length, and as described herein,

certain Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       59.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       60.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and



                                                 14
Case 1:20-cv-00814-RBK-JS Document 1 Filed 01/24/20 Page 15 of 15 PageID: 15




any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: January 24, 2020                             Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/ Zachary Halper
                                                    Zachary Halper, Esq.
                                                    36 Kingston Run
                                                    North Brunswick, NJ 08902
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: zhalper@halpersadeh.com

                                                    Daniel Sadeh, Esq. (pro hac vice application
                                                    forthcoming)
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com

                                                    Counsel for Plaintiff




                                               15
